722 N.W.2d 800 (2006)
Tracey PICKETT-HOLMES, Plaintiff-Appellant,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellee.
Docket No. 129623. COA No. 253058.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for reconsideration of this Court's April 26, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and WEAVER, JJ., would grant reconsideration.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.